EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynn Morreale on 8/12/2021.
The application has been amended as follows: 
Cancel claims 17-18.
Rejoin claim 19-23.
In claim 19, in lines 2-3, replace “an organic peroxide composition in accordance with claim 1” with “the organic peroxide composition of claim 1”.
Election/Restrictions
Claims 1, 3-4, 6-12, 14-15 are allowable. The restriction requirement of Groups I and III, as set forth in the Office action mailed on 3/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and III is withdrawn.  Claims 19-23, directed to a method of using a composition, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-18, directed to a method of making a composition, remain withdrawn from consideration because claims 17-18 do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1, 3-4, 6-12, 14-15, 19-23 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a composition comprising 0.5-30 wt% of monomeric ethylenically usaturated organic peroxide, 15-40 wt% saturated organic peroxide, 35-70 wt% mono or poly unsaturated compound, and 1-10 wt% free radical trap compound.
Claims 3-4, 6-12, 14-15, 19-23 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Palys (WO 2016/094200), Palys (WO 2015/069455), Seshadri (US 2012/0241158), Verlaan (US 4,855,428), and Groepper (US 5,245,084).
The claims are allowable because Palas ‘200 does not teach the claimed amounts of peroxides. Rather, Palas ‘200 teaches a composition which contains almost 50wt% of each type of peroxide, which is outside the scope of the claims. 
Palys ‘455 teaches modifying polyamides using a composition of at least one organic peroxide, at least one coagent, and/or a free radical trap (abstract) where an example of a peroxide includes monomeric functionalized dialkyl peroxides such as 1-(2-tert-butylperoxyisopropyl)-3-isopropenylbenzene (pg. 12, ln. 4-14). Palys ‘455 fails to provide an example using more than one peroxide or an example using an unsaturated peroxide. Palys ‘455 fails to provide any motivation to select both the monomeric functionalized dialkyl peroxide in addition to a second, saturated peroxide.
Seshadri teaches compositions comprising a free radical scavenger such as mono-t-butylhydroquinone with a peroxide to control the decomposition of polymers (¶75, abstract). Seshadri teaches examples of peroxides include tert-butyl-isopropenylcumyl peroxide which is an unsaturated peroxide. Seshadri fails to provide an example using more than one peroxide or an example using an unsaturated peroxide. Seshadri fails to provide any motivation to select both a monomeric functionalized dialkyl peroxide in addition to a second, saturated peroxide.
Verlaan teaches organic peroxides having at least one carbon-carbon double bond used as crosslining agents for polymers (abstract) Verlaan teaches examples where two unsaturated peroxides are used together (col. 6, ln. 50-65) and that antioxidants may be used (col. 4, ln. 17). Verlaan fails to teach the use of a saturated peroxide in combination with an unsaturated peroxide.
Groepper teaches a mixture of at least one organic peroxide, at least one crosslinking promoter, and a hydroquinone (abstract). Groepper fails to teach an unsaturated peroxide is present in a mixture with a saturated peroxide.

Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764